      Case 6:19-cv-00069-RSB-BWC Document 17 Filed 08/28/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 DELROY T. BOOTH,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-69

        v.

 TREVONZA BOBBITT, in his individual and
 official capacities,

               Defendant.

                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 14). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s official capacity claim for monetary

damages against Defendant.     Plaintiff’s retaliatory transfer claim against Defendant in his

individual capacity remains pending. (Doc. 16.)

       SO ORDERED, this 27th day of August, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
